Citation Nr: 1455990	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  04-24 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for pes planus (flat feet). 

2. Entitlement to an initial rating for right knee patellofemoral syndrome with complex regional pain syndrome of the lower extremity in excess of 20 percent from July 3, 2001 to September 15, 2010 and from December 1, 2010 to November 20, 2012, and in excess of 30 percent from November 20, 2012 forward. 

3. Entitlement to an initial rating in excess of 10 percent from July 3, 2001 to May 3, 2004 and in excess of 20 percent from May 3, 2004 to September 15, 2010 and from December 1, 2010 forward for left knee patellofemoral syndrome with complex regional pain syndrome of the lower extremity.

4. Entitlement to total disability compensation based on individual unemployability (TDIU) prior to November 29, 2012.

5. Entitlement to special monthly compensation on account of the need for aid and attendance or being housebound.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January to May 1989 and from November 1989 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2002, July 2009, and May 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The February 2002 decision granted service connection for the left and right knee disabilities and assigned 10 percent ratings effective July 3, 2001.  A Board decision from September 2005 denied increased ratings for the knees.  The Veteran appealed the denial and in November 2007; the United States Court of Appeals for Veterans' Claims (Court) remanded the case to the Board.  The Board also remanded the issues multiple times, most recently in November 2011.

The May 2011, rating decision denied entitlement to service connection for pes planus.  Although the Veteran did not submit a timely substantive appeal after the statement of the case, the RO certified this issue to the Board.  In such circumstances, the Board is required to adjudicate the issue.  Percy v. Shinseki, 23 Vet. App. 37 (2009).

Although the RO adjudicated the claim for TDIU separately, it remained pending with the claim for an increased rating for the knees during the entirety of the appeal.  Evidence from treatment in November 2003 and a December 2003 statement shows problems with employment.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).      

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This claim was stored and reviewed using the VBMS and Virtual VA electronic claims systems.  Any future review should include the electronic file.

The issues of entitlement to service connection for pes planus, increased ratings for bilateral knee disabilities, TDIU prior to September 23, 2005, and special monthly compensation e are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence shows that the Veteran met the threshold requirements and was unable to secure and follow a substantially gainful occupation by reason of her service-connected disabilities beginning on September 23, 2005.


CONCLUSIONS OF LAW

The criteria for TDIU were met beginning on September 23, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
	
The Veteran was granted benefits based on TDIU beginning November 20, 2011.  TDIU is considered a claim for increased ratings.  The proper effective date for a claim for increased rating is either the date of the claim or the date entitlement arose, unless the increase is shown within a year or less of the date of the claim.  38 C.F.R. § 3.400(o).  As noted above, evidence of unemployability was received during the pending claim for increased rating for the knees, and a claim for TDIU is considered inferred at that time.  See Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (Fed. Cir. 2009); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Therefore, the date of the TDIU claim is December 18, 2002, or the date VA received the Veteran's statement of worsening knee symptoms.  The TDIU claim remained pending and on appeal alongside the increased rating claim.  The question of whether the Veteran was entitled to TDIU at the time of her claim is remanded.  See 38 C.F.R. § 4.16(b).  However, the record shows that the Veteran was entitled to TDIU from September 23, 2005.  See 38 C.F.R. §§ 3.400(o), 4.16(a).  

A total disability rating may be granted where the schedular rating is less than 100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.

Generally, to be granted TDIU, a veteran must have one or more service-connected disabilities that meet certain schedular rating requirements.  See 38 C.F.R. § 4.16(a).  On September 23, 2005, the Veteran's service-connected knee disabilities and PTSD were increased to a combined rating of 70 percent disability and met the threshold requirement for TDIU.  See id.  

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000); 38 C.F.R. §§ 3.341, 4.16, 4.19.  The question is whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).

The evidence shows that the Veteran was unemployable for VA purposes at least as far back as September 23, 2005.  In the May 2004 examination, the Veteran reported not working for about a year.  In November 2003 treatment, the Veteran reported not being able to work in her job at the mental health facility because of her knees.  The provider recommended sedentary work only and noted that "[d]ue to the amount of restrictions on her mobility, it is unlikely she is going to be able to maintain any employment."  An April 2007 treatment record confirms that the Veteran did not work since 2003 and that she stopped working because of an additional injury to her knees.  The evidence does not show improvement in the disability level of the Veteran's knees after November 2003.  She continued to have limited mobility and needed assistive devices.  The VA examiners in November 2009 and January 2011 found significant effects on the Veteran's occupation due to her knees, noting decreased mobility, problems with lifting and carrying, and pain.  Based on the evidence, the Veteran was unable to do non-sedentary work because of her service-connected knee disabilities.  

During service, the Veteran worked as a supply clerk.  After service, the Veteran worked in an institution for mentally handicapped children, and her work required physical activities including restraining patients.  Treatment from August 2005 notes the Veteran did not have a college degree.  There is no evidence to suggest that she had training for sedentary work.  With a work history of predominantly physical work and no training for sedentary work, the evidence shows that the Veteran is unable to secure or follow a substantially gainful occupation due to her knee disabilities since September 23, 2005.  See 38 C.F.R. § 4.16.  


ORDER

TDIU from September 23, 2005 forward is granted.


REMAND

In the May 2012 Notice of Disagreement with the denial of service connection for pes planus, the Veteran's representative asserted that there may be a relationship between pes planus and the service-connected knee disabilities.  The March 2011 VA examiner did not provide an opinion on aggravation of pes planus by the knee disabilities.  An additional opinion is necessary.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The evidence shows that the Veteran reported flare-ups in knee symptoms at various points during the pendency of the claim.  Specifically, she reported 20 incapacitating flare-ups per month in the May 2004 VA examination.  In the November 2009 examination, she reported weekly, severe flare-ups in joint disease.  In November 2012, the examiner recorded flare-ups that impact the function of the knees brought on by cold weather/humidity, stress, and increased activity.  None of the examiners provided opinions on any additional limitation of function during flare-ups.  The Court has held that an examination is inadequate unless the examiner expresses an opinion on whether pain could significantly limit functional ability during flare-ups.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-44.  Therefore, an additional examination and opinions are necessary to address any current flare-ups and the effects of past flare-ups.  Such opinions should determine the degree of additional range of motion loss during such flare-ups, if possible.  Id.  

The evidence shows that the Veteran may have been unemployable due to her service-connected disabilities prior to September 23, 2005.  Referral to the Director, Compensation Service is necessary for consideration of TDIU without meeting the schedular requirements.  38 C.F.R. § 4.16(b).  Additionally, the examination of record on the need for aid and attendance was prior to the increased ratings for the knees and posttraumatic stress disorder (PTSD) and did not consider the increased level of disability.  A new examination is necessary.

The issue of entitlement to SMC on account of being housebound is inextricably intertwined with the initial rating and service connection issues.  A decision on the housebound issue is accordingly, deferred.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the March 2011 VA examiner, or another examiner if that examiner is unavailable, to provide an opinion on the Veteran's claim of pes planus.  The examiner should answer the following:

a. Was the Veteran's pes planus at least as likely as not aggravated beyond the natural progression by her service-connected knee disabilities, including symptoms of abnormal gait or weight bearing? 

b. If aggravation is found, is there medical evidence created prior to the aggravation, or between the onset of aggravation and the current level of disability, that shows a base line level of disability from pes planus?

The examiner must provide reasons for the opinion.  If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

2. Schedule the Veteran for a VA examination to measure and record the level of disability in her knees.  The examiner should provide answers to the following:

a. The Veteran has reported flare-ups of pain, specifically during cold weather/humidity, stress, and increased activity.  Estimate the degree of additional range of motion loss during such flare-ups of pain, if possible.

b. The Veteran reported 20 incapacitating flare-ups per month in the May 2004 VA examination.  Estimate the degree of additional range of motion loss during such flare-ups at the time they were reported, if possible.

c. The Veteran reported weekly, severe flare-ups in the November 2009 examination.  Estimate the degree of additional range of motion loss during such flare-ups at the time they were reported, if possible.

Provide estimates based on the record and an interview with the Veteran.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

3. Refer the claim for TDIU from July 3, 2001 to September 23, 2005 to the Director, Compensation Service.

Include with the referral to the Director a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having bearing on the issue.  Identify the medical opinion found in November 2003 VA treatment records.  Conduct additional development if necessary.

4. Schedule the Veteran for an examination to assess her current need for aid and attendance.  The examiner should be qualified to give an opinion based on all the Veteran's service-connected disabilities.  The examiner should provide answers to the following:

a. Do the Veteran's service connected disabilities (knees and PTSD) render her unable to or in need of assistance to dress or undress herself, keep herself ordinarily clean and presentable, feed herself, attend to the wants of nature, or protect herself from the hazards or dangers incident to her daily environment?  The examiner should also state whether the opinion would change if pes planus was considered service connected.

If an opinion cannot be offered without resort to speculation, Court cases require the examiner state whether the inability is due to the lack of scientific, medical knowledge or evidence.

5. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


